DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 05/05/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-33 are still pending. 
3. 	Applicant's amendments to claims are supported by figures 9-11 and are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 01/07/2019 have been accepted.

II. Objections to Specification and Claims
5. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 112
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

IV. Rejections Under 35 U.S.C. 103
8. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive based on the amendments below. Therefore, the rejection(s) has been withdrawn.

Examiner’s Note
9.	The Examiner’s amendments are supported by figures 9-11, therefore, do not introduce new matter according to the MPEP 2163. 

Examiner’s Amendment
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11.	Authorization for this examiner’s amendment was given in a telephone interview with DAVID B. PIEPER, ESQ., (Reg. No.: 42998), on 05/24/2021 and 06/08/2021.

12.	The claims are amended by the examiner as follows:
12.1, Claim-1,
1.            (Currently Amended) A sensor comprising: 
AlGaN/GaN heterostructures fabricated into a single micro-Hall effect sensor including a set of bias terminals including a first bias terminal and a second bias terminal and a set of Hall voltage terminals including a first Hall voltage terminal and a second Hall voltage terminal, 
a bias applied across the set of bias terminals,
a simultaneous Hall voltage measured across the set of Hall voltage terminals, and
a simultaneous temperature measured between the set of bias terminals and the set of Hall voltage terminals.

12.2, Claim-2,
2. (Currently Amended) The sensor of claim 1 wherein said sensor has at least a best performance temperature range of -183 °C (Degree Celsius) and 252 °C.

12.3, Claim-18,
18.          (Currently Amended) A sensor comprising: GaN/Al0.20Ga0.80N/GaN fabricated into a single micro-Hall effect sensor including a set of bias terminals including a first bias terminal and a second bias terminal and a set of Hall voltage terminals including a first Hall voltage terminal and a second Hall voltage terminal, 
a bias applied across the set of bias terminals,
a simultaneous Hall voltage measured across the set of Hall voltage terminals, and
a simultaneous temperature measured between the set of bias terminals and the set of Hall voltage terminals.

12.4, Claim-19,
19. (Currently Amended) The sensor of claim 18 wherein said sensor has at least a best performance temperature range of -183 °C (Degree Celsius) and 252 °C.

12.5, Amendment to Page 7, Line 18 of the Specifications,
Fig. [[1]] 8. General bridge model of a Hall sensor: (a) Test module and Hall sensor with.

Reasons for Allowability / Allowable Subject Matter
13. 	Claims 1-33 are allowed. 

14.	The following is an examiner's statement of reasons for allowance: 

Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a simultaneous Hall voltage measured across the set of Hall voltage terminals, and
a simultaneous temperature measured between the set of bias terminals and the set of Hall voltage terminals.

16.	Claims 2-17 are allowed due to the fact that they further limit and depend on claim 1.

17. 	Regarding claim 18, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a simultaneous Hall voltage measured across the set of Hall voltage terminals, and
a simultaneous temperature measured between the set of bias terminals and the set of Hall voltage terminals.

18.	Claims 19-33 are allowed due to the fact that they further limit and depend on claim 18.

19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Chen (Pub. No.: US 2007/0278518) teaches “A method of fabricating AlGaN/GaN enhancement-mode heterostructure field-effect transistors (HFET) using fluorine-based plasma immersion or ion implantation” (Abstract).
b)	Kunze (Pub. No.: US 2007/0176211) teaches “a sensor element which has a semiconductor structure based on a Group III-nitride. The semiconductor sensor element serves for determining the pressure, the temperature, a force, a deflection or an acceleration” (Abstract).
c)	Kuzmik (Pub. No.: US 2004/0155260) teaches “A high electron mobility transistor (HEMT) includes a substrate, a quantum well structure and electrodes. The high electron mobility 

13.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims despite the fact that all the electronic components already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867